DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 16, 31 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 16, 19, 21-25, 31, 34, 36, 39 and 41-52 are rejected under 35 U.S.C. 103 as being anticipated by Kim et al, US Pub. 2019/0166576, in view of Aoyagi et al, US Pub. 2020/0336979, hereinafter referred to as Kim and Aoyagi respectively.
Regarding claims 1, 16, 31 and 36, Kim discloses a method and an apparatus for effectively performing paging in a next-generation mobile communication system, comprising: receiving, from a first base station (BS) associated with a fifth generation New Radio (5G NR) radio access technology (RAT), a command of mobility including an indication for voice fallback from the 5G NR RAT to a second RAT (fig. 12-13, and paragraphs [0169] and [0172], the NR NB indicates fallback to LTE, as indicated by reference numeral 1270 to the UE. Since the connection request from the UE (1260) is an IP multimedia subsystem (IMS) call. Therefore, the fallback 1270 is a voice fallback); Kim does not explicitly disclose the step including, in a radio resource control (RRC) connection request communication, an indication that a voice call is a cause value for the RRC connection request communication. Aoyagi discloses the step of including, in a radio resource control (RRC) connection request communication, an indication that a voice call is a cause value for the RRC connection request communication (the RRC connection request is a value used in the Establishment Cause field, according to the 3GPP standard) at figure 3 steps S10-S40, and figure 4, steps S130-S140 and p. 
Regarding claims 4, 19, 34 and 39, figure 13 and paragraphs [0163]-[0164] and [0174]-[0175], Kim discloses the command of mobility in step S1330 (fallback paging), which is separated with an RRC connection release message in step S1370. The claims recite the command of mobility comprises an RRCRelease NR RRC communication. It would have been obvious to one ordinary skill in the art at the time the invention was made to integrate the steps S1330 and S1370 disclosed by Kim to one step to reduce latency and to save system resource. See Making Integral, MPEP 2144.04.V.B. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claims 6, 21 and 47, 49-50 and 52, Kim discloses wherein a mobile originating (MO) voice call or a mobile terminating (MT) voice call is established between the UE and the first BS (fig. 13 and paragraphs [0172]-[0173], voice call is established for MO case and MT case)

Regarding claims 8, 23, 48 and 51, Kim discloses wherein the command of mobility comprises: receiving the command of mobility while establishing the voice call (see fig. 12-13, and paragraphs [0169], [0172] and [0174]-[0175]).
Regarding claims 9 and 24, Kim discloses establishing a voice call with the first BS (paragraphs [0172]-[0173], similar with claim 6).
Regarding claims 10 and 25, Kim discloses wherein the voice call is a mobile originating (MO) voice call or a mobile terminating (MT) voice call (fig. 13 and paragraphs [0172]-[0173], voice call is established for MO case and MT case)
Regarding claims 41-44, similar with claims 4, 19, 34 and 39 mentioned above, Kim discloses wherein the command of mobility is determined to be for voice fallback based at least in part on the voiceFallbackIndication information element (see figure 13 and paragraphs [0163]-[0164], [0174]-[0175] and [0185]-[0186], Kim discloses configuration information required for fallback is inserted into a paging message in S1330), which is separated with an RRC connection release message for voice fallback in step S1370. Kim does not disclose the command of mobility comprises-8-PATENTU.S. Patent Application No. 16/947,672Attorney Docket No. 0097-0702C1/191250C1 the In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claims 45-46, wherein the voice call is a voice over NR (VoNR) voice call (fig. 12, the call request 1260 is a voice over NR NB voice call).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463